Citation Nr: 1511447	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease with intervertebral disc disease of the lumbar spine prior to February 23, 2011.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease with intervertebral disc disease of the lumbar spine from February 23, 2011.

4.  Entitlement to a disability rating in excess of 10 percent for medial collateral ligament calcifications of the left knee, with retropatellar pain syndrome.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision, by the Winston-Salem, North Carolina, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for PTSD, a rating in excess of 10 percent for medial collateral ligament calcification of the left knee with retropatellar pain syndrome, a rating in excess of 10 percent for bilateral sacroiliitis and sclerosis, and a TDIU.  

In a statement of the case (SOC), issued in January 2013, the RO increased the evaluation for bilateral sacroiliitis and sclerosis from 10 percent to 20 percent, effective February 23, 2011, and re-characterized the disability as degenerative joint disease with intervertebral disc syndrome.  Since this is not the highest possible rating available under the rating schedule for this disability, and the Veteran has not indicated that he is content with this rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran has been service connected and separately rated for radiculopathy due to the lumbar spine disability.  The ratings for radiculopathy have not been appealed by the Veteran and consequently are not before the Board.  

(The issues of entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression, as well as the claim of entitlement to TDIU, are addressed in the remand that follows the decision below.) 


FINDINGS OF FACT

1.  Prior to February 23, 2011, the Veteran's low back disorder was not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, forward flexion of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or incapacitating episodes.  

2.  Beginning February 23, 2011, the Veteran's lumbar spine disorder has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome (IVDS).  

3.  The Veteran's left knee disorder, medial collateral ligament calcifications with retropatellar pain syndrome, is manifested by pain and tenderness with limitation of flexion to 100 degrees and full extension; there is no additional limitation of function, subluxation, or instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's degenerative joint disease with intervertebral disc disease of the lumbar spine prior to February 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.45, 4.71a, Diagnostic Code 5243 (2014).  

2.  The criteria for a rating in excess of 20 percent for degenerative joint disease with intervertebral disc disease of the lumbar spine, from February 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.71a, Diagnostic Code 5243 (2014).  

3.  The criteria for a rating in excess of 10 percent for left knee medial collateral ligament calcifications with retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5014, 5257, 5260, 5261 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2010 and December 2010 from the RO to the Veteran, which were issued prior to the RO decision in February 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claims decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in March 2002, the RO granted service connection for bilateral sacroiliitis and sclerosis, evaluated as 10 percent disabling; service connection was also granted for medial collateral ligament calcification of the left knee with retropatellar pain syndrome, rated as 10 percent disabling.  

In a statement in support of claim (VA Form 21-4138), received in September 2010, the Veteran raised a claim for an increased ratings for his service-connected back and left knee disorders.  Submitted in support of the claim were VA progress notes dated from February 2010 to September 2010.  These records show that the Veteran was seen for follow-up evaluation of back pain and knee pain.  In September 2010, it was noted that the Veteran was being seen for his 6-month follow-up of his back and knee.  The Veteran complained of increased joint pain in the left knee associated with flare-up of his back pain; it was noted that the Veteran drove a school bus.  He described the pain in his knee as a 7.  On examination, he denied any weakness or swelling of the joints.  No pertinent diagnosis was noted.  

Received in November 2010 were reports of diagnostic studies performed by the Delaney Radiologists Group.  These reports show that x-ray studies of the sacroiliac joint and the left knee were normal.  

The Veteran was afforded a VA examination in February 2011.  At that time, the Veteran reported that he experienced stiffness, swelling, giving way and pain.  He indicated that he did not experience weakness, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  The Veteran noted that he experienced flare-ups as often as 2 times per day and each time lasts for 2 hours; he described the severity of the pain as an 8 on a scale from 1 to 10.  He also noted that the flare-ups are precipitated by physical activity, and they are alleviated by rest and by ibuprofen.  During the flare-ups, he experiences limitation of motion of the joint.  He reported difficulty with standing and walking.  The Veteran indicated that he was unable to stand for long time.  The treatment was ibuprofen.  The Veteran admitted that he has never been hospitalized nor had any surgery for his left knee disorder.  He stated that his condition in the past 12 months had not resulted in any incapacitation.  The Veteran related that the overall impairment caused by his left knee disorder was that he had been unable to stand up with applied pressure for a long time.  

With respect to his back disorder, the Veteran indicated that he had limitation in walking because of pain; however, he has not experienced any falls due to his spine condition.  The Veteran stated that he experienced stiffness, spasms, decreased motion, and paresthesia as a result of his spinal condition.  The Veteran denied having any fatigue, numbness, or weakness.  He indicated having bowel problems in relation to the spine condition.  He reported fecal leakage that occurred 1/3 to 2/3 of the day and was described as extensive; however, he did not require a pad.  He reports not experiencing constipation.  He reports erectile dysfunction in relation to the spine condition.  He indicates he does not experience any bladder problems in relation to the spine condition.  He reported experiencing pain which began in 1998; he noted that the pain was located on the lower back and pelvic area and the pain occurred constantly.  The pain travels across the back and pelvis.  The claimant indicated that the pain level was severe.  The pain comes on spontaneously.  The Veteran reported that, during flare-ups, he experienced functional impairment which was described as pain and limitation of motion of the joint--described as bending, turning, pushing and pulling.  

On examination, the Veteran's posture was described as normal.  However, the examiner observed that the Veteran walked with an antalgic gait; he noted that the abnormal gait was due to pain.  In regards to a tandem gait, the Veteran's walk was normal.  Walking was unsteady.  Leg length from the anterior superior iliac spine to the medial malleolus was 91 cm on the right and 91 cm on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown callosities or any unusual shoe wear pattern.  The examiner noted that the Veteran required a brace on both knees for ambulation.  However, he did not require crutches, a cane, corrective shoes, a wheelchair, prosthesis, or a walker.  The condition does not cause generalized muscle weakness.  The condition does not cause generalized muscle wasting.  The condition does not cause any muscle atrophy.  

The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was tenderness in the left knee.  Otherwise, the left showed no signs of edema, instability abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There is no subluxation.  Examination of the left knee revealed no locking, pain, genu recurvatum, or crepitus.  Upon examination of the knee there was no ankylosis.  Range of motion in the left knee was from 0 degrees to 120 degrees, with pain starting at 100 degrees.  On the left, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  

Examination of the lumbar spine revealed evidence of radiating pain on movement of the legs.  Muscle spasm was present in the paravertebral area, bilaterally.  The muscle spasm produced an abnormal gait.  There was tenderness noted on examination of the paravertebral area.  Spinal contour was preserved though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  Straight leg raising was positive on each side.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Forward flexion was to 40 degrees and extension to 0 degrees.  Right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right rotation was to 10 degrees, and left rotation to 10 degrees.  The joint function of the spine was not additionally limited by pain, fatigue weakness lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

A neurological examination of the lower extremities revealed normal motor function.  There were no signs of lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  X-ray study of the left knee was normal.  The pertinent diagnoses were medial collateral ligament calcification of the left knee with retropatellar pain syndrome; and intervertebral disc syndrome with degenerative arthritis and peripheral nerves in the lumbar spine.  The effect of the conditions on the Veteran's usual occupation was considered moderate to severe.  

III.  Analysis--Higher Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  


A.  Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

(i)  Rating in excess of 10 percent prior to February 23, 2011.

The Veteran's lumbar spine disorder was assigned a 10 percent rating under diagnostic code 5243.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5243, a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Under the regulations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a. 

The evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for his lumbar spine disability prior to February 23, 2011.  As noted above, a higher rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In this case, the Board finds that, prior to February 23, 2011, the Veteran did not display flexion of the thoracolumbar spine of 60 degrees or less even when considering pain or other functional loss, to warrant a 20 or 40 percent rating.  The Board acknowledges that the treatment records during the period in question reflect complaints of pain; however, as discussed above, the Board finds that any such pain and its effect on the Veteran's low back function is contemplated in the 10 percent rating currently assigned.  In sum, the Board concludes that the evidence of record shows that, for the period prior to February 23, 2011, an increased rating is not warranted for the Veteran's DJD with IVDS of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013).  

In this regard, the Veteran may receive a 20 percent disability rating by showing that he suffered incapacitating episodes having a total duration of at least two weeks but less than four weeks in the in the prior twelve months.  However, during the period prior to February 23, 2011, the treatment records do not reflect the incurrence of any incapacitating episodes requiring prescribed bed rest.  Overall, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes during this appeal period.  Consequently, a disability rating in excess of 10 percent is not warranted under the criteria for rating intervertebral disc syndrome.   Based upon the evidence of record, the Board finds the Veteran does not qualify for a 20 percent disability evaluation under the criteria rating based on incapacitating episodes (that is, episodes requiring bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71(a), Diagnostic Code 5243.  

In sum, prior to February 23, 2011, there was no basis in the factual evidence for the assignment of a schedular rating in excess of 10 percent.  Consequently, the next higher (20 percent) rating under the General Rating Formula criteria is not warranted prior to February 23, 2011.  


(ii)  Rating in excess of 20 percent from February 23, 2011.

The record reflects that the Veteran has been assigned a 20 percent disability rating for the back disability, effective from February 23, 2011.  The General Rating Formula for Diseases and Injuries of the Spine provides for a disability rating in excess of 20 percent for unfavorable ankylosis, favorable ankylosis, or limitation of forward flexion to 30 degrees or less.  The proper rating is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45.  Unfavorable ankylosis is defined as a condition in which the entire cervical, thoracolumbar, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Favorable ankylosis is fixation of a spinal segment in neutral position (zero degrees).  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  Id., Note 1.

After review of the evidentiary record, with consideration of the schedular criteria set forth above, the Board finds that a higher (40 percent) evaluation is not warranted.  Specifically, none of the evidence reflects the Veteran's flexion of the lumbar spine was limited to 30 degrees or less.  Specifically, the Veteran has not demonstrated the functional equivalent of flexion of his thoracolumbar spine limited to 30 degrees or less.  While the Veteran reported pain and stiffness in the back, and has received treatment for his lumbar spine disorder, there is simply no evidence documenting that the Veteran has had limitation of flexion to 30 degrees or less at any point, or that his symptoms have equated to such limitation.  Even considering the effects of pain on use, the Veteran's forward flexion has never been shown to be functionally limited to less than 40 degrees.  See DeLuca, supra.  Significantly, the February 2011 VA examination disclosed flexion to 40 degrees, with pain starting at 40 degrees.  Even accepting that when pain starts he is functionally limited, he retains functional flexion greater than 30 degrees.  Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine.  Thus, the evidence shows the Veteran continues to have motion, albeit limited, of the thoracolumbar spine.  Consequently, an increase to a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not disputed that the Veteran has pain on motion, but the Board finds that the currently assigned 20 percent disability rating adequately compensates him for his pain and functional loss of motion in this case.  While the examinations have revealed findings of spasm and tenderness, the Veteran demonstrated no weakness, or guarding of his lumbar spine.  Moreover, even taking into account any limited motion caused by repetition, pain, incoordination, or fatigability, the Board finds that an even higher disability rating is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.  

With regard to intervertebral disc syndrome, the Veteran must demonstrate incapacitating episodes lasting a total duration of at least four weeks during the past twelve months to warrant an increased rating.  The treatment records do not reflect the incurrence of incapacitating episodes having a total duration of at least four weeks during the prior 12 months.  Overall, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes during the entire appeal period, with bed rest that was prescribed by a physician.  Consequently, a disability rating in excess of 20 percent is not warranted under the criteria for rating intervertebral disc syndrome.  

In conclusion, there is no basis for an evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine beginning February 23, 2011.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

As for neurologic disabilities, the Veteran has claimed bowel dysfunction, but none has been shown by the objective evidence as being due to his service-connected low back disability.  This is so throughout the claim period.

In arriving at decisions regarding the sequential ratings of 10 percent and 20 percent, the potential application of various provisions of Title 38 Code of Federal Regulations has been considered, whether or not raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability level and provide for a higher rating for more severe symptomatology.  The Board thus finds that the Veteran's disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


B.  Left Knee

The Veteran's service-connected left knee disorder is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2013).  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned. A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  (The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2013).)  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  

Based on the evidence discussed above, the record does not support an evaluation in excess of 10 percent for the Veteran's left knee disorder.  The medical evidence of record shows that limitation of flexion has never been less than 100 degrees.  On examination in February 2011, flexion in the right knee was 120 degrees, with pain starting at 100.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Clearly, at no time was flexion limited to 30 degrees or less.  Therefore, a higher rating based upon limitation of flexion is not warranted.  

The Veteran is also not entitled to a higher or separate rating based upon limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The medical evidence shows that extension has been full on examination; and, extension has not been additionally limited in any way on repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  Therefore, a separate or higher rating based upon limitation of extension is not warranted.  

As previously noted, in order to warrant an increased evaluation, the impairment must result in the functional equivalent of limitation of flexion to 30 degrees.  The evidence has not established that flexion has been functionally limited to 30 degrees or that the left knee has been functionally limited to 30 degrees.  Rather, the most probative evidence establishes that there is pain on motion, but functional use remains greater than 30 degrees of flexion.  The Veteran retains functional use of flexion to at least 100 degrees.  While the Board accepts that the Veteran has pain on motion, neither the objective nor subjective evidence reflects that he is functionally limited such that his disability equates to disability tantamount to limitation to 30 degrees.  

The Board has also considered whether there is any additional functional loss not contemplated in the currently assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  The Veteran contended that he suffers from constant pain and instability, and that he experiences pain with prolonged standing and sitting.  However, the VA examiner stated that the joint function on the left was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Accordingly, any additional limitation of motion is not beyond that contemplated by the currently assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca, 8 Vet. App. at 206.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Consequently, the Board finds no basis for referring the left knee issue for consideration of an extraschedular rating.  


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease with intervertebral disc disease of the lumbar spine prior to February 23, 2011, is denied.  

Entitlement to a rating in excess of 20 percent for degenerative joint disease with intervertebral disc disease of the lumbar spine, from February 23, 2011, is denied.  

Entitlement to a rating in excess of 10 percent for left knee medial collateral ligament calcifications with retropatellar pain syndrome is denied.  


REMAND

The Veteran claims service connection for an acquired psychiatric disorder, including PTSD and depression, which he attributes to his military service.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below. 

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD and depression.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The Board notes that, effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added, which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph (f) (3) reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f) (2014).  

The Veteran maintains that service connection is warranted for PTSD and depression which he believes developed as a result of active service.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence. Here, however, where it does not appear that the Veteran engaged in combat with the enemy or was a POW, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the current appeal, the Veteran asserts entitlement to service connection for PTSD and depression as result of stressful experiences during service.  In a psychological evaluation conducted by Dr. Louse Glogau, dated in October 2010, it was noted that the Veteran was sent to Iraq soon after his wedding, and he did not see the wedding pictures until his wife sent them to him in Iraq.  During his tour of duty, he spent the majority of his time picking up dead bodies.  The Veteran reported that he is haunted by the sight of charred bodies and charred body parts.  He stated that the smell of burned human flesh always stays with him.  The Veteran also reported that he began experiencing numerous post-traumatic stress symptoms after his military service.  These include intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and exaggerated startle response.  The Veteran indicated that, when he came back home, he wanted to stay by himself because friends told him he was crazy.  He began drinking to try to numb himself, but was told he had to stop because of liver problems.  Following a mental status evaluation, the examiner reported the following diagnoses:  PTSD, chronic, severe; and, depression disorder, secondary to health problems including back injury, left knee injury, hypertension and sleep apnea.  

A review of the Veteran's military personnel records indicates that he had one year of service in Korea; however, there is no indication that he served in Iraq.  And, in a memorandum dated in December 2014, the RO has determined that the Veteran had failed to provide sufficient information to send to the U.S. Army Joint Services Records Research Center to allow for meaningful research of his records.  

Nonetheless, as reflected above, the Veteran was assigned a PTSD diagnosis during an October 2010 private psychological consultation, as well as a diagnosis of depression.  It is also noteworthy that the examiner attributed the Veteran depression in part to his service-connected back and left knee disorders.  The Board further notes that the Veteran has not been provided a VA examination in conjunction with his claim for service connection for an acquired psychiatric disorder.  

In light of this, the Board finds it necessary to secure a new examination to ascertain whether the Veteran in fact has PTSD that is a result of an identified in-service stressor or otherwise suffers from an acquired psychiatric disorder related to service.  See 38 C.F.R. § 3.304(f) (3)).

As the determination of the Veteran's claim for service connection for an acquired psychiatric disorder could affect the claim for entitlement to TDIU, the Board finds that that claim is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his psychiatric disorders since his separation from service.  After securing the necessary releases, the RO should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran properly notified thereof.  

2.  The Veteran should thereafter be afforded a VA psychiatric examination to determine the nature and likely etiology of any currently diagnosed psychiatric disorder.  The claims folder should be made available to the examiner for review and all indicated testing should be conducted.  Based on the examination and review of the record, the examiner should identify all psychiatric impairment that is present and describe the nature of any that has been identified.  As to any psychiatric disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that the disorder is related to the Veteran's military service.  If the examiner concludes that the Veteran has PTSD, the examiner should further identify the stressor(s) considered to have caused the disorder.  The opinion should adequately summarize the relevant history and clinical findings, and provide explanations as to all medical conclusions rendered.  With regard to each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder either (1) was caused or (2) permanently worsened by the Veteran's service-connected disabilities.  The examiner should provide complete rationale for all opinions expressed.  

3.  The Veteran must be afforded an examination to determine the effects of his service-connected disorders have on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner prior to the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran a full work and education/training history.  Based on a review of the evidence of record, the examination findings, the Veteran's statements as to the functional effects of his service-connected disorders, and the Veteran's education and occupational experience, the examiner must provide an opinion as to whether the Veteran's service-connected disorders combine to preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration to his age or to any impairment caused by nonservice-connected disability.  A complete rationale for the opinion must be provided.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, including PTSD and depression, and his claim for a TDIU.  If a benefit sought remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


